Title: From Thomas Jefferson to Charles Hudson, 8 May 1822
From: Jefferson, Thomas
To: Hudson, Charles


                        
                        
                            
                            
                        
                    Thomas JeffersonPltagainst} upon a writ of RightJohn Hudson & Charles HudsonDeftsandChristopher HudsonPltagainst} upon a writ of RightJohn Hudson & Charles HudsonDeftsThese causes are continued until the next Term On the motion and at the Plaintiffs Costs; And on the motion of the Defendants by their Attorney  Commissions are awarded them to examine and take the deposition of Benjamin Lacy de be ne esse and Ann Copeland an aged woman upon giving reasonable Notice of the time & place of taking the same which deposition of Ann Copeland when taken is to be read in chief on the trial of this cause
                        
                    